Name: Commission Regulation (EEC) No 1787/87 of 26 June 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/22 Official Journal of the European Communities 27. 6. 87 COMMISSION REGULATION (EEC) No 1787/87 of 26 June 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef sions adopted pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals P), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (2) and (4) thereof, Whereas the abovementioned Article 6a (2) lays down the conditions under which buying-in must be decided on ; whereas the eligible products were determined by Commission Regulation (EEC) No 828/87 (3), as amended by Regulation (EEC) No 1400/87 (4), and the detailed rules for intervention were laid down in Article 3 (2) of Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector (*), as last amended by Regulation (EEC) No 827/87 ( ®) ; whereas the abovementioned provisions make it possible to introduce intervention measures for the Member States or regions of certain Member States and in respect of certain qualities ; Whereas the buying-in prices for the eligible qualities should also be fixed, pursuant to Article 6a (4) of Regula ­ tion (EEC) No 805/68 and to Regulation (EEC) No 827/87 ; whereas, moreover, the maximum and minimum limits within which the Member States may vary the buying-in prices should be laid down in respect of each of those qualities so as to take account of the class subdivi HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of each Member State or region within a Member State which are specified in Annex I shall purchase the products specified in the Annex to Regulation (EEC) No 1400/87 which belong to the groups of qualities set out in Annex I. 2. The buying-in prices, expressed in ECU per 100 kilograms carcase weight, are specified in Annex II . 3 . The buying-in price for each quality, as referred to in paragraph 2, may be increased by up to two ECU or reduced by a maximum of five ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . 4. Regulation (EEC) No 1355/87 (8) is hereby repealed. Article 2 This Regulation shall enter into force on 6 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 80, 24. 3 . 1987, p. 8 . (4) OJ No L 133, 22 . 5 . 1987, p. 31 . 0 OJ No L 261 , 26 . 9 . 1978 , p. 5 . (*) OJ No L 80, 24. 3 . 1987, p. 6 . 0 OJ No L 123, 7. 5. 1981 , p. 3 . 0 OJ No L 127, 16 . 5 . 1987, p . 25 . 27. 6. 87 No L 168/23Official Journal of the European Communities ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 (1 ) Member State/Region Groups of qualities(category and class) Belgium AU, AR, AO Denmark AR, AO, CR, CO Germany AU, AR Spain AO France AU, AR, AO, CR, CO Ireland CU, CR, CO Luxembourg AR, AO, CO Netherlands AR Great Britain CU, CR Northern Ireland CU, CR, CO ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindquarter price straight cut (') pistola cut (2) AU2 313,504 250,803 235,128 AU3 309,198 247,358 231,899 AR2 297,202 237,762 222^02 AR3 292,944 234,355 219,708 A02 284,343 227,474 213,257 A03 280,021 224,017 210,016 CU2 306,918 245,534 230,189 CU3 302,702 242,162 227,027 CU4 294,270 235,416 220,703 CR3 300,441 240,353 225,331 CR4 291,707 233,366 218,780 C03 285,027 228,022 213,770 (') Conversion coefficient 0,80 . (*) Conversion coefficient 0,75.